DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: A device for storing medical devices and loading the medical devices onto delivery devices, the device comprising: a locking collar assembly comprising a proximal end, a distal end, and a loading channel formed between the proximal end and the distal end; a loading funnel coupled to the distal end of the locking collar assembly at a proximal end of the loading funnel, wherein the loading funnel is configured to store a collapsible medical device within a tapered interior volume of the loading funnel in a partially collapsed state, and wherein the tapered interior volume decreases in volume from a distal end of the loading funnel to the proximal end of the loading funnel; a retainer positioned with the loading channel at the distal end of the locking collar assembly and comprising a connector configured to couple to a delivery device, wherein the collapsible medical appliance is coupled to the retainer, and wherein the retainer maintains the collapsible medical device within the loading funnel prior to connection to the delivery device; a nosecone pin coupled to the retainer and positioned within the tapered interior volume of the loading funnel; and a storage jar coupled to a distal end of the loading funnel, wherein the storage jar is configured retain the collapsible medical device and the nosecone pin within the tapered interior volume of the loading funnel Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran et al. 2010/0256749 (see figures 6-9); and Tuval et al. 2008/0071361 (see figures 12a-13) are pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 10, 2021